NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FETHIYA MUHABA ANBASSE,                         No.    20-70561

                Petitioner,                     Agency No. A075-726-256

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 10, 2021**
                                 Pasadena, California

Before: GRABER, CALLAHAN, and FORREST, Circuit Judges.

      Fethiya Muhaba Anbasse, a citizen of Ethiopia, petitions for review of the

Board of Immigration Appeals’ (BIA) denial of her motion to reopen based on

changed country conditions. We have jurisdiction under 8 U.S.C. § 1252, and we

review for abuse of discretion, Go v. Holder, 744 F.3d 604, 609 (9th Cir. 2014).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1.     Anbasse argues that the BIA erred in affirming the immigration

judge’s (IJ) finding that her new evidence was inherently unbelievable. But the

record shows significant inconsistencies between the evidence presented at the

original hearing and the evidence supporting the motion. See Silva v. Garland, 993

F.3d 705, 718 (9th Cir. 2021). We find no error.

      2.     Nor did the BIA err in determining that Anbasse failed to present

material evidence. At the original removal hearing, the IJ found that Anbasse failed

to testify credibly and had not established a well-founded fear of persecution or a

likelihood of torture. Thus, the BIA did not abuse its discretion in concluding that

any evidence of changed country conditions would be immaterial to her claims for

relief from removal. See Toufighi v. Mukasey, 538 F.3d 988, 992–97 (9th Cir.

2008).

      3.     The BIA did not abuse its discretion in taking administrative notice of

a fact that could be “accurately and readily determined from official government

sources and whose accuracy is not disputed.” 8 C.F.R. § 1003.1(d)(iv)(A)(3).

      PETITION FOR REVIEW DENIED.




                                          2